Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 1 of 9 PageID #: 21184



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

 POLARIS POWERLED TECHNOLOGIES, )
 LLC,                           )
                                )          Civil Action No. 2:17-cv-00715-JRG
                Plaintiff,      )
                                )
        v.                      )
                                )          JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS AMERICA,   )
 INC., SAMSUNG ELECTRONICS CO., )
 LTD., and SAMSUNG DISPLAY CO., )
 LTD.,                          )
                                )
                Defendants.     )

                DEFENDANTS’ SUR-REPLY IN SUPPORT OF
               RESPONSE AND OBJECTION TO PLAINTIFF’S
               MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 2 of 9 PageID #: 21185



                                           TABLE OF CONTENTS

A.    Dr. Balakrishnan’s Declaration Presented a New Infringement Opinion. .......................... 1

B.    Samsung Correctly States “Configured to” Precedent........................................................ 2

C.    Dr. Hobbs’ Television Opinions Rely on Correct “Configured to” Precedent and
      Dr. Balakrishnan’s Expert Report. ...................................................................................... 3

D.    Dr. Balakrishnan Does Not Opine that Multiplication Occurs in PAC Phones
      Before                            . ................................................................................. 3

E.    Dr. Hobbs’ Opinions Regarding “Picture Off” Are Legally Proper. .................................. 4

F.    Polaris Improperly Moved to Strike Dr. Hobbs’ Opinions. ................................................ 4

G.    Polaris’       -Based Marking Argument Presents a New Ground. ....................................... 4

H.    Polaris’                Argument Relies On Disputed Factual Issues. ....................................... 5

I.    Samsung’s Implied License Theory Applies. ..................................................................... 5

J.    Admissible Evidence Shows the                                           Was Published Prior Art. ............... 5




                                                             i
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 3 of 9 PageID #: 21186



A.     Dr. Balakrishnan’s Declaration Presented a New Infringement Opinion.

       In his expert report on infringement, Dr. Balakrishnan unambiguously opined that



          In particular, his report states that:

                                                         see Dkt. 235-4 (Balakrishnan Rep.) ¶¶ 71,

91, 193, 227, 262, 614, 648, 682, 714, 746, 773;

                                id. ¶¶ 71, 91, 191, 194, 227, 263;



                                      id. ¶¶ 594, 624, 658, 692, 724, 756, 784 (emphases added). 1

Because Dr. Balakrishnan’s theory is that



                                                              Id.

       Polaris now argues that Dr. Balakrishnan’s declaration supports a different and

contradictory theory: that

                             Dkt. 265 (“Reply”) at 3. Respectfully, this theory is at odds with the

opinions in Dr. Balakrishnan’s report set forth above, and should be stricken by the Court because

it was not disclosed in Dr. Balakrishnan’s report, as previously explained by Samsung. See Dkt.

287 at 2 n.3. Polaris claims that this new opinion can be gleaned from various excerpts from the

original report, but those excerpts only state that


1
  Polaris now claims that Dr. Balakrishnan’s opinions in these paragraphs (594, 624, 658, 692,
724, 756, 784) were directed to                                             Reply at 1. But this is
inconsistent with the opinions in Dr. Balakrishnan’s report for two reasons. First, Dr. Balakrishnan

                                       variable, Dkt. 235-4 (Balakrishnan Rep.) ¶¶ 71, 91, 193, 227,
262, 614, 648, 682, 714, 746, 773,                                                                 ,
Reply at 1                                                       Second,



                                                   1
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 4 of 9 PageID #: 21187




                                                            Dkt. 235-4 at ¶ 237. And while Polaris

contends that Dr. Balakrishnan opined that the accused televisions meet the “selectively” limitation

because                                              , Reply at 1, the portions of Dr. Balakrishnan’s

report cited by Polaris, id., are discussing a different portion of the claim—the phrase “selective

ambient light correction” in the preamble. Dkt. 235-4 at ¶¶ 580, 607, 641, 675, 707, 739, 768. Dr.

Balakrishnan’s only opinion for the limitation “selectively generate a combined signal” was that

                                                                        as explained above.

B.     Samsung Correctly States “Configured to” Precedent

       Rather than seeking a new construction of “configured,” Samsung urges that the plain

meaning of that term be given its full effect. Polaris continues to rest its argument on cases

addressing capability claims, under the incorrect theory that the distinction the Federal Circuit has

drawn between capability claims and configuration claims may be disregarded for claims that read

on software. As explained in Samsung’s response brief, no such rule can be found in any of the

Federal Circuit cases upon which Polaris relies. The recent Core Wireless case does not help

Polaris. As explained in Samsung’s reply brief regarding its motion for summary judgment of non-

infringement of PAC phones, that case turned on an unrelated issue, namely, whether “a claim

requiring receipt of a signal ‘once’ should be construed to require that ‘one and only one’ such

signal be received.” Dkt. 260 at 3–4; see Core Wireless Licensing S.A.R.L. v. Apple Inc., 899 F.3d

1356, 1362 (Fed. Cir. 2018). The issue here is whether the accused devices are configured to

selectively multiply at all, not whether they must be configured to only selectively multiply.

       Polaris argues that Ameranth supports its position, but that case rejects Polaris’ theory that

“configured to” “require[s] only that the claimed feature be included in the software.” Ameranth,


                                                 2
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 5 of 9 PageID #: 21188



Inc. v. Genesis Gaming Sols., Inc., No. SACV 11-0189, 2014 WL 12577148, at *5–6 (C.D. Cal.

Aug. 4, 2014). While that court also held that the phrase “configured to allow” in the particular

claim at issue in Ameranth was a broader term that could cover mere capability, the same is not

true of the limitation at issue here, as has been discussed in Samsung’s response brief as well as

Samsung’s briefing regarding its own summary judgment motion related to the “configured to”

issue. See Dkt. 232 at 5–9; Dkt. 195 at 9–11; Dkt. 260. In the present case, “configured to

selectively generate a combined signal” requires a multiplier configured so that the combined

signal can be selectively generated—not merely a system capable of being put into such a

configuration.

C.     Dr. Hobbs’ Television Opinions Rely on Correct “Configured to” Precedent and Dr.
       Balakrishnan’s Expert Report.

       As explained above, Samsung’s understanding of the term “configured to” is proper. Dr.

Hobbs properly relied on the opinions of Dr. Balakrishnan described above that

                                                                  ; it is undisputed that Energy Saving

is off as the televisions are sold. Polaris’ reliance on Versata is misplaced; Polaris quotes and relies

on the portion of that case concerning a capability claim, not a “configured to” claim. See Versata

Software, Inc. v. SAP Am., Inc., 717 F.3d 1255, 1259–63 (Fed. Cir. 2013).

D.     Dr. Balakrishnan Does Not Opine that Multiplication Occurs in PAC Phones Before
                                  .

       There is no dispute that before PAC phones can                          that Polaris accuses of

“generat[ing] a combined signal,” i.e., “the product of the user signal and the sensing signal,” Dkt.

138 at 21,                                                                                See Dkt. 232

at 10–11; Dkt. 260 at 2. Polaris argues that the phones come equipped with                             ,

but this does not change the fact that the phone is not in a configuration that allows for the accused




                                                   3
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 6 of 9 PageID #: 21189



selective multiplication to occur until after                             . 2 Polaris cites to paragraph

357 of Dr. Balakrishnan’s report, but, as previously explained, that paragraph does not state the

new theory of “selectively” that Polaris now argues, see Dkt. 235-4 (Balakrishnan Rep.) ¶ 357,

and, in any event, that theory cannot be squared with the plain meaning of the claim terms.

E.       Dr. Hobbs’ Opinions Regarding “Picture Off” Are Legally Proper.

         Samsung is not arguing that “Picture Off” is a “non-infringing mode of operation.” Rather,

Samsung has come forward with evidence that no brightness control signal is generated that is

“maintained above a predetermined level when the ambient light level decreases to approximately

zero.” Dkt. 196-11 (’117 Patent) at 12:38–43 (emphasis added). Dr. Hobbs has shown that when

the “Picture Off” setting is selected, the televisions do not “maintain[]” a brightness control signal

above a predetermined level and the screen brightness actually reduces to zero. The jury should be

allowed to hear this testimony, particularly where the patent describes the purpose of the dark level

bias as “prevent[ing] a user from using the brightness control circuit to turn off a visual information

display system.” Id. at 5:41–43.

F.       Polaris Improperly Moved to Strike Dr. Hobbs’ Opinions.

         Samsung disagrees that Polaris raised “alternative remedies,” such as striking Dr. Hobbs’

opinions on the “configured to” limitation, Reply at 6–7, before bringing this motion. See Dkt.

232-4 (Mar. 27, 2019 Ltr. from A. Brewster). Polaris’ request to strike should have been included

in its 15-page motion to strike other opinions in Dr. Hobbs’ report (Dkt. 201).

G.       Polaris’     Based Marking Argument Presents a New Ground.




2
    Samsung stated in its response brief, Dkt. 232, that
                                 id. at 11. Instead of             this should have read
                               ”


                                                  4
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 7 of 9 PageID #: 21190



        Polaris did not move for summary judgment on Samsung’s marking defense as to

products; this new ground may not be raised for the first time in reply. See, e.g., Nearstar, Inc. v.

Waggoner, 2011 WL 817374, at *4 (E.D. Tex. Mar. 2, 2011). As to the merits, Samsung has met

its burden, having identified admissions by the inventor that support this defense. On this record

Polaris at most raises disputed factual issues properly left to the jury. See Reply at 7 n.7.

H.      Polaris’           Argument Relies On Disputed Factual Issues.

        As explained in Samsung’s response, Dkt. 232, Samsung has identified evidence sufficient

to show that the LX1970 was used in the                      , Reply at 7 n.8. Polaris’ arguments thus

at most raise disputed issues of fact.

I.      Samsung’s Implied License Theory Applies.

        The five-element test articulated in Wang and adopted by this Court in Mass Engineered

does not require that the licensee knew of the patent. Indeed, in Wang the Federal Circuit stated

that “Wang [the patent owner] never informed Mitsubishi [the licensee] of its patent applications,

patents, or of any intent to execute a license or receive royalties” until over a year after the patents

issued. Wang Labs., Inc. v. Mitsubishi Elecs. Am., Inc., 103 F.3d 1571, 1575–76 (Fed. Cir. 1997).

Polaris relies on Winbond, but that case is inapplicable as it does not apply or even cite Wang’s

five-element test. See Winbond Elecs. Corp. v. ITC, 262 F.3d 1363, 1374–75 (Fed. Cir. 2001).

J.      Admissible Evidence Shows the                              Was Published Prior Art.

        Polaris argues that “Samsung has not shown by clear and convincing evidence that the

                                   was public prior art before February 9, 2004.” Reply at 8. But

Samsung’s response identified significant, admissible evidence that the

      was published prior to the filing date of the ’117 patent. See Dkt. 232 at 18. The evidence

presented would be sufficient to sustain a jury finding that the reference was public. The ultimate

decision should be left to the jury.


                                                   5
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 8 of 9 PageID #: 21191



Dated: April 29, 2019

Respectfully submitted,

/s/ Ranganath Sudarshan
Ranganath Sudarshan (rsudarshan@cov.com)       Leonard E. Davis
George Pappas (gpappas@cov.com)                ldavis@fr.com
Grant Johnson (gjohnson@cov.com)               FISH & RICHARDSON P.C.
Kevin Richards (krichards@cov.com)             1717 Main Street
Richard Rothman (rrothman@cov.com)             Suite 5000
COVINGTON & BURLING LLP                        Dallas, TX 75201
One CityCenter                                 Phone: (214) 747-5070
850 Tenth Street, NW                           Fax: (214) 747-2091
Washington, DC 20001-4956
Phone: (202) 662-6000                          Melissa R. Smith
Fax: (202) 662-6291                            Texas State Bar No. 24001351
                                               melissa@gillamsmithlaw.com
Robert T. Haslam (rhaslam@cov.com)             GILLAM & SMITH, LLP
COVINGTON & BURLING LLP                        303 South Washington Avenue
3000 El Camino Real                            Marshall, Texas 75670
5 Palo Alto Square, 10th Floor                 Phone: (903) 934-8450
Palo Alto, CA 94306-2112                       Fax: (903) 934-9257
Phone: (650) 632-4700
Fax: (650) 632-4800

Philip A. Irwin (pirwin@cov.com)
Matthew B. Phelps (mphelps@cov.com)
Jennifer D. Cieluch (jcieluch@cov.com)
COVINGTON & BURLING LLP
620 Eighth Avenue
New York, New York 10018-1405
Phone: (212) 841-1178
Fax: (212) 841-1010

COUNSEL FOR DEFENDANTS SAMSUNG
ELECTRONICS AMERICA, INC., SAMSUNG
ELECTRONICS CO., LTD., AND SAMSUNG
DISPLAY CO., LTD.




                                           6
Case 2:17-cv-00715-JRG Document 302 Filed 05/01/19 Page 9 of 9 PageID #: 21192



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via

electronic mail and the Court’s CM/ECF system per Local Rule CV-5(a)(3) this April 29, 2019.



                                                      /s/ Ranganath Sudarshan
                                                      Ranganath Sudarshan



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I hereby certify that the foregoing document is authorized to be filed under seal pursuant

to the Protective Order entered in this matter.

                                                      /s/ Ranganath Sudarshan
                                                      Ranganath Sudarshan




                                                  7
